DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21, 22 are objected to because of the following informalities:  
Re claim 21, line 2, “comprises copper strands and copper-clad strands” is unclear is it –consists of copper strand and copper clad steel strands--?
Re claim 22, line 2, “copper-clad strands” is unclear is it –copper clad steel strands--?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust et al (US 3,971,894) in view of Schmidt et al (US 2016/0247599).
Re claim 1, Faust et al disclose grounding system comprising a multi-function line (210, 114), but does not disclose the multi-function line being formed from a plurality of strands positioned in electrical communication with each other, the plurality of strands comprising at least two strands of different compositions selected from the group consisting of: copper strands, copper-clad steel strands, galvanized strands, conductive alloy strands, partially conductive, alloy strands, or composite strands.

Re claim 3, wherein: said multi-function line assembly includes a terminal end; and wherein said terminal end is a conductive terminal support (116).
Re claim 4, wherein said multi-function line assembly does not include any medial grounding splices (Fig 2).
Re claim 5, wherein said multi-function line includes one of a highly conductive body or a partially conductive body (col. 2, line 68 to col. 3, lines 1-4).
The teaching as discussed above does not disclose wherein said multi-function line assembly includes three copper strands and four copper-clad steel strands (re claim 7), wherein said multi-function line assembly comprises copper strands and copper-clad strands (re claim 21), wherein said multi-function line assembly consists of copper strands and copper-clad strands (re claim 22)
Schmidt et al teach the use of a plurality of strands (102) positioned in electrical communication with each other (Fig 1), the plurality of strands comprising at least two strands of different compositions selected from the group consisting of: copper strands [0027], copper-clad steel strands [0027], galvanized strands, conductive alloy strands [0027], partially conductive, alloy strands, or composite strands.
It would have been obvious to one of ordinary skill the art at the time the invention was made to use copper strands, copper clad steel strands for the multi-function line of Faust et al for enhancing electrical connections between the strands as suggested by Schmidt et al [0005].
As to said multi-function line assembly includes three copper strands and four copper-clad steel strands, it would have been obvious to one of ordinary skill the art at the time the invention was made to select a specific number copper strands and copper-clad steel for having a good conductor, since it .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847